Citation Nr: 1538440	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-41 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include mesothelioma and asbestosis.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945, and from September 1950 to September 1951.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for mesothelioma to entitlement to service connection for a pulmonary disability, to include mesothelioma and asbestosis, in accordance with the Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issue of service connection for a pulmonary disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was diagnosed with varicosities in service; the currently-diagnosed bilateral varicosities were incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral varicose veins were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

In this case, varicose veins is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that currently-diagnosed bilateral varicose veins are related to a previous in-service diagnosis.  A May 2012 VA treatment record reflects that he was diagnosed with bilateral varicosities.  Varicosities are varicose veins.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2025 (32nd ed. 2012).

On the question of whether the bilateral varicosities were incurred in service, in an August 2012 statement, the Veteran advanced having bilateral varicose veins during service in January 1945.  In a July 2015 informal hearing presentation, he maintained that the bilateral varicose veins began in service and continued to worsen after discharge.

The report from the November 1945 service separation examination reflects that the Veteran had been diagnosed with mild left-leg varicosities during service, although there was no current diagnosis at the time of examination.  The report does not note when he was first diagnosed with the varicosities.  As discussed above, he has provided credible statements of having bilateral varicosities since January 1945.  Unfortunately, there is no service treatment record from January 1945, or any other relevant time period, discussing the in-service varicose vein diagnosis.  

Nonetheless, as the Veteran has advanced having bilateral varicosities since January 1945, and as the November 1945 service separation examination indicates varicosities in the left leg, the evidence is in relative equipoise and will resolve reasonable doubt in his favor to find that mild varicosities were present bilaterally in service.  

On the question of the relationship of the currently-diagnosed bilateral varicosities to active duty service, available VA treatment records reflect that the Veteran has regularly been diagnosed with bilateral varicosities, and he has credibly advanced having bilateral varicosities since January 1945 that have continued and worsened since service.  Resolving all reasonable doubt in his favor, the evidence of record demonstrates that bilateral varicosities began in service and have been recurrent since service.  As such, the Board finds that the currently-diagnosed bilateral varicosities were directly incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants service connection for bilateral varicose veins.  As such action represents a complete allowance of the Veteran's claim as to that issue, no further discussion of VA's duties to notify and to assist is necessary.


ORDER

Service connection for bilateral varicose veins is granted.


REMAND

The Veteran has not received a VA examination to determine whether any currently-diagnosed pulmonary disability is related to service.  An October 2000 private treatment record reflects that X-rays revealed findings consistent with a diagnosis of asbestosis, and a November 2000 private treatment record noted that an asbestos screening was positive for "asbestos-related disease."

Service personnel records reflect that the Veteran was stationed on a Navy ship November 1943 to May 1945.  An internet article submitted by the Veteran conveys that the ship he was stationed on sustained a severe bomb hit in March 1945, which he argues would have released a large amount of asbestos into the air.  Remand is necessary to obtain deck logs from the ship and to schedule him for a pulmonary examination to determine whether he has a currently-diagnosed pulmonary disability caused by asbestos exposure in service.  

Finally, the record indicates that the Veteran has received treatment from the Orlando VA medical center (VAMC).  VAMC treatment documents associated with the record end in September 2013.  As such, the Board finds that the most recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records for the period from September 2013 to the present.

2.  Contact the Joint Services Records Research Center (JSRRC), National Archives and Records Administration (NARA), or other appropriate repository and request the March 1945 deck logs for the USS Wasp, including all movements and operations conducted during that time period.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Schedule the Veteran for an examination to address the relationship, if any, between any identified pulmonary disability and service.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  A detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.    

The examiner is asked to address the following:

a)  Identify all current pulmonary disabilities.  

b)  If a pulmonary disability is found, the examiner should opine as to whether it is as likely as not (i.e., probability of 50 percent or more) that any such identified pulmonary disability had its onset during active service or is otherwise related to service, to include as due to asbestos exposure.  

In rendering the opinion, the VA examiner should address whether a bomb striking the USS Wasp would have released a quantity of asbestos of such magnitude that it could have resulted in a pulmonary disability many years after inhalation by the Veteran.  

4.  Thereafter, readjudicate the issue of service connection for a pulmonary disorder, to include mesothelioma and asbestosis.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


